Order entered October 11, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00392-CV

                          CAROL S. ABLON, ET AL., Appellants

                                               V.

                            WILLIAM NEAL ABLON, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-14902-I

                                           ORDER
       We GRANT appellee’s October 4, 2013 unopposed motion for an extension of time to

file a brief. Appellee shall file his brief on or before November 20, 2013. We caution appellee

that no further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                     /s/   ADA BROWN
                                                           JUSTICE